John I. Purtle, Justice, concurring. I concur in the result but I would also hold that it was prejudicial error to allow the introduction of photographs of the appellant while being forced to wear clothing like that described by one of the victims. To allow such procedure could lead to the conviction of innocent people simply by being forced to put on clothing like the real criminal was wearing. Perhaps the trial court or one of the attorneys would strongly fit the description of the culprit if dressed in his clothing and forced to wear his glasses while in the presence of the jury. If this is permitted again at the trial I will dissent on the next appeal. There was plenty of valid evidence presented to convict without the state taking away the appellant’s right under the Fifth Amendment to the Constitution of the United States. The next case may not have such abundance of evidence of guilt but the precedent will be there unless we correct it now.